204 S.E.2d 15 (1974)
285 N.C. 229
STATE of North Carolina
v.
Preston Maynard CARLISLE.
No. 51.
Supreme Court of North Carolina.
April 10, 1974.
*16 Robert Morgan, Atty. Gen., by William W. Melvin and William B. Ray, Asst. Attys. Gen., Raleigh, for the State.
Sasser, Duke & Brown, by John E. Duke, Goldsboro, for defendant appellant.
HIGGINS, Justice.
In order to obtain a license to operate a motor vehicle upon the public highways, the applicant must by examination, satisfy the Department of Motor Vehicles that he is mentally and physically competent to operate a motor vehicle without undue risk to other travelers. The law recognizes that one who has been found to be competent may lose his competency and become an undue hazard before the date his permit expires. Hence, provision is made for revocation of the license for cause. Thus when the holder of a permit becomes a menace to others on the highways by accumulating such number of convictions for violating safety rules as to disclose that he is an habitual offender, Article 8 of Chapter 20 of the General Statutes (G.S. §§ 20-220 to 20-231) makes provision for judicial determination whether proper cause exists for revocation. The permittee has the right of appeal from an adverse judgment.
In Fox v. Scheidt, Comr. of Motor Vehicles, 241 N.C. 31, 84 S.E.2d 259, this Court held:
"The General Assembly has full authority to prescribe the conditions upon which licenses to operate automobiles are issued, and to designate the agency through which, and the conditions upon which licenses, when issued shall be suspended or revoked. State v. McDaniels, 219 N.C. 763, 14 S.E.2d 793."
In Joyner v. Garrett, Comr. of Motor Vehicles, 279 N.C. 226, 182 S.E.2d 553, this Court held:
"Proceedings involving the suspension or revocation of a license to operate a motor vehicle are civil and not criminal in nature, and the revocation of a license is no part of the punishment for the crime for which the licensee was arrested. (Citing authorities.) A license to operate a motor vehicle is not a natural or unrestricted right, nor is it a contract or property right in the constitutional sense. It is a conditional privilege, and the General Assembly has full authority to prescribe the conditions upon which licenses may be issued and revoked. However, once issued, a license is of substantial value to the holder and may be revoked or suspended only in the manner and for the causes specified by statute. (Citing authorities.)"
Our cases offer no support for the view that a revocation proceeding is, in its nature, criminal. The comments of the trial judge in this case, at the time of entering judgment, show his misconception of a revocation proceeding. The record quotes him as saying: "[I]'s [G.S. 20-220 et seq.] a criminal one wherein the respondent has no right to trial by jury. . . ."
The respondent's counsel, in the brief, falls into the same error. A revocation proceeding is intended to withdraw authority to operate a motor vehicle upon a showing that permittee has become a menace to the safety of travel upon the public highway. Harrell v. Scheidt, 243 N.C. 735, 92 S.E.2d 182; Commonwealth v. Ellett, 174 Va. 403, 4 S.E.2d 762 (1940); Commonwealth v. Funk, 323 Pa. 390, 186 A. 65 (1936); Steele v. Road Comm., 116 W.Va. 227, 179 S.E. 810 (1935).
The purpose of a revocation proceeding is not to punish the offender, but to remove from the highway one who is a potential danger to himself and other travelers. People ex rel. Karlin v. Culkin, 248 N.Y. 465, 162 N.E. 487 (1928).
*17 The Court of Appeals was correct in reversing the judgment entered in the Superior Court of Lenoir County and in remanding this proceeding to the superior court for the hearing contemplated by G.S. §§ 20-220 to 20-231.
The decision of the Court of Appeals is correct and is
Affirmed.